OPINION OF THE COURT
MITCHELL, Judge:
The appellant was convicted, contrary to his pleas, of possession of amphetamines *868and a hypodermic syringe with needle in violation of Article 92, Uniform Code of Military Justice (UCMJ) (10 U.S.C. § 892). He received an approved sentence that included a bad-conduct discharge, confinement at hard labor for nine (9) months, and reduction to the grade of Private (E-l).
Our review of the appellant’s case is pursuant to Article 66, UCMJ.
The operative facts with which we are concerned are that the Criminal Investigation Command in Germany had received information from certain informants that the appellant and a Sergeant Screen, a fellow soldier, were selling illegal drugs and narcotics. An informant had advised the agents that the appellant had negotiated a purchase of methamphetamines from the wife of Sergeant Screen. The agents placed for a period of twenty-four hours a surveillance on the home occupied by Sergeant Screen and his wife. During the surveillance, agents observed the appellant entering and departing the premises on numerous occasions. Following the surveillance period, the agents searched Sergeant Screen’s home and confiscated drugs and a cache of money found on the premises.
Following the seizure of the drugs and money, the senior agent in charge of the surveillance team directed Sergeant Williamson (an agent) to locate and arrest the appellant for conspiracy.1 Agent Williamson located the appellant at his barracks and arrested him as ordered. A search of appellant’s person, following his arrest, resulted in the seizure of a packet strapped to his leg containing amphetamines as well as cotton balls and a syringe with a needle.
Before us, appellate defense counsel argue that the apprehension was unlawful and therefore the fruits of the apprehension were inadmissible. We disagree and affirm.
A search and seizure conducted as an incident of lawful apprehension is proper. Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 152; Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969); United States v. Kinane, 1 M.J. 309 (C.M.A.1976); United States v. Thomas, 16 U.S.C.M.A. 306, 36 C.M.R. 462 (1966); United States v. Burnside, 15 U.S.C.M.A. 326, 35 C.M.R. 298 (1965); United States, v. Ross, 13 U.S.C.M.A. 432, 32 C.M.R. 432 (1963). Thus we must first determine the propriety of the apprehension.
Article 7(b), UCMJ, provides:
“Any person authorized under regulations governing the armed forces to apprehend persons subject to this chapter or to trial thereunder may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.” See also Manual for Courts-Martial, supra, paragraph 19.
Reasonable belief is defined in terms of probable cause:
“The crucial element in a search question is the existence of probable cause. Without probable cause an arrest without a warrant is invalid and necessarily a search conducted as an incident to the arrest is also invalid.” United States v. Ness, 13 U.S.C.M.A. 18, 32 C.M.R. at 22 (1962); see also United States v. Weshenfelder, 20 U.S.C.M.A. 416, 43 C.M.R. 256 (1971); United States v. Herberg, 15 U.S.C.M.A. 247, 35 C.M.R. 219 (1965).
Probable cause to apprehend
“is not to be evaluated from a remote vantage point of a library, but rather from the viewpoint of a prudent and cautious police officer on the scene at the time of [apprehension]. The question to be answered is whether such an officer in the particular circumstances, conditioned by his observations and information, and guided by the whole of his police experience, reasonably could have believed that a crime had been committed by the person to be [apprehended].” Jackson v. *869United States, 112 U.S.App.D.C. 260, 262, 302 F.2d 194, 196 (1962); see Warden, Maryland Penitentiary v. Hayden, 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967); United States v. Summers, 13 U.S.C.M.A. 573, 33 C.M.R. 105 (1963).
Only the probability, and not a prima facie showing of criminal activity is the standard of probable cause.2 This standard is much less rigorous than that governing the admissibility of evidence at trial.3 In judging probable cause the authorities are not to be confined by niggardly limitations or by restrictions on the use of their common sense4 and their determination of probable cause should be paid great deference by reviewing courts.5 As the Supreme Court has stated, the standard is that of ordinary prudence:
“In dealing with probable cause . we deal with probabilities. These are not technical; they are the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.” Brinegar v. United States, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949).
When probable cause is predicated solely upon information supplied by an informer the scope of the inquiry is broadened. Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959). In Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), the Supreme Court announced the test to be used when informers are involved. There must be demonstrated a sufficient underlying basis for the information provided; and the reliability of the informant must be established. This test, although established for authorizing a search, has been adopted by the military to apply equally in evaluating probable cause to apprehend.6 Military law does not prescribe a more strict rule than the Constitution authorizes.
The Aguilar test has been made much more flexible, however, by the Supreme Court’s decision in United States v. Harris, 403 U.S. 573, 91 S.Ct. 2075, 29 L.Ed.2d 723 (1971). There the Court made it clear that the past reliability of the informant need not be demonstrated and allowed for the establishment of present reliability based upon corroboration of the information supplied. Id. at 581, 91 S.Ct. 2075.7 (Emphasis supplied.)
This Court has held that the reliability of an eyewitness may be presumed, even though the informant’s reliability has not been tested previously. United States v. Dingwell, 1 M.J. 594 (A.C.M.R.1975) (and cases cited therein at n.5). This analysis comports with the Supreme Court’s expression on present reliability in Harris. The reliability of the informers’ information in the case before us, when tested and interpreted in a commonsense and realistic fashion, without applying the technical requirements of elaborate specificity once exacted under common-law pleadings,8 is, in our view, established by sufficient corroboration.
The arresting authorities had these facts before them at the time the accused was apprehended:
1. The Criminal Investigation Command (CID) had received information from certain informants that the accused and Sergeant Screen were selling illegal drugs and narcotics;
*8702. An informer was personally negotiating to purchase drugs from the accused and Mrs. Screen;
3. During the 24 hour surveillance by the CID of the Screen home the accused was seen entering and leaving on numerous occasions;
4. The accused was present in the Screen home when a CID informant made a controlled purchase from the wife;
5. A legal CID search of the Screen home turned up a large quantity of drugs and a cache of money;
6. The CID ordered the accused’s apprehension immediately following the house search and discovery of the positive evidence of drugs and stashed money at the site of the accused’s alleged illegal operations.
We find that these corroborating factors supply the indicia of credibility sufficient to support a finding of probable cause to apprehend the accused. United States v. Harris, supra.
Accordingly, we find no prejudicial error in the admission into evidence of the items seized after the search of his person.
The findings of guilty and the sentence are affirmed.
Senior Judge JONES concurs.

. It was stipulated at trial that Agent Williamson, if present, would testify that he was a member of the drug team involved in the raid on the Screen quarters and that even though he had not been briefed and did not know the specifics he did know that Fisher was involved in some dealings with the informant.


. Beck v. Ohio, 379 U.S. 89, 96, 85 S.Ct. 223, 228, 13 L.Ed.2d 142, 147 (1964).


. McCray v. Illinois, 386 U.S. 300, 87 S.Ct. 1056, 1062, 18 L.Ed.2d 62, 67 (1967).


. United States v. Ventresca, 380 U.S. 102, 108, 85 S.Ct. 741, 746, 13 L.Ed.2d 684, 688 (1965).


. Jones v. United States, 362 U.S. 257, 270-271, 80 S.Ct. 725, 735-736, 4 L.Ed.2d 697, 707-708, 78 A.L.R.2d 233 (1960).


. United States v. Llano, 23 U.S.C.M.A. 129, 48 C.M.R. 690 (1974); United States v. Scarborough, 23 U.S.C.M.A. 51, 48 C.M.R. 522 (1974); United States v. Weshenfelder, 20 U.S.C.M.A. 416, 43 C.M.R. 256 (1971).


. See also Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969); Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959).


. Per Burger, Chief Judge, Black, Judge, Stewart, Judge, and Blackmun, Judge, in the majority opinion, United States v. Harris, supra.